Citation Nr: 1142414	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to May 22, 2006, for the assignment of a 70 percent rating for anxiety disorder.
	
2.  Entitlement to an effective date prior to May 22, 2006, for a grant of a total disability rating based on individual unemployability due to a service-connected disability (TDIU).

3.  Entitlement to an effective date prior to May 22, 2006, for a grant of basic eligibility to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Although the Veteran requested a hearing before a Veterans Law Judge in his November 2008 substantive appeal, he withdrew such request via correspondence received in July 2011.  See 38 C.F.R. § 20.702(e) (2010).

For the reasons discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, a review of the record reveals that further RO action is needed regarding these claims as well as action regarding an inextricably intertwined issue that has not yet been adjudicated by the RO.  Therefore, to avoid any prejudice to the Veteran, a remand of this appeal is necessary.  See 38 U.S.C.A. § 5103A (West 2002); see also Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Pertinent to this remand, the Board finds that the Veteran, via his accredited representative, has raised a claim for an earlier effective date for the award of service connection for anxiety disorder based on clear and unmistakable error (CUE) in the April 2006 RO rating decision.  While acknowledging that there is no specific mention of "CUE" in any correspondence, the Board notes that a reasonable interpretation of the arguments set forth in the June 2011 Appellant's Brief indicates an intent to claim CUE as to the effective date assigned in the April 2006 rating action awarding service connection for anxiety disorder.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009) (stating that the Board has an obligation to read pro se filings regarding CUE liberally).  In this regard, the Veteran's representative asserts that VA failed to properly develop and adjudicate claims to reopen service connection for anxiety disorder in May 1994, July 1994, and April 1997, thereby leaving these claims pending until service connection was subsequently awarded in April 2006.  Additionally, the representative appears to indicate that he is raising a new issue as evidenced by the statement, "[i]f the Board declines to pick up jurisdiction of this aspect of the claim, the [V]eteran asks the issue be referred back to the [Agency of Original Jurisdiction] for adjudication."  

Generally, the issue of whether a veteran is entitled to an earlier effective date for the initial award of service connection would not be inextricably intertwined with claims for an earlier effective date for an increased evaluation, a TDIU, and eligibility for DEA.  However, due to the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) recent holding in Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011), the Board finds the outcome of the claim for an earlier effective date of the service connection award relevant to the current appeal.  

The Federal Circuit held in Bond that, when evaluating the finality of an issue, 38 C.F.R. § 3.156(b) requires that the VA evaluate submissions received during the relevant appeal period and determine whether they contain new evidence relevant to a pending claim and/or might otherwise support a new claim.  Id., slip. op. at 14.  In Bond, the Court found that the Board erred in adjudicating the Veteran's claim for an earlier effective date when it failed to explicitly discuss whether a psychological examination report received within one year of an RO rating decision awarding service connection for posttraumatic stress disorder constituted new and material evidence and, thus, should have been considered as pertaining to the initial disability rating assigned in connection with his original service connection claim.  

Similar to the facts in Bond, the Veteran in this case submitted medical evidence, namely a letter from his treating VA clinical psychologist, within one year of the April 2006 rating decision awarding service connection for anxiety disorder.  Furthermore, the Board finds this letter constitutes "new and material" evidence which relates to the April 2006 initial disability award pending on the date of receipt of this letter.  In this regard, the letter, dated May 22, 2006, indicates that the Veteran has been receiving ongoing psychotherapy treatment at the VA.  It also suggests that a higher rating may be warranted in light of the statement, "I believe that due to the severity and chronicity of [the Veteran's] psychiatric disorder, he is permanently unable to secure or maintain any type of employment."  In fact, the RO, in awarding a 70 percent rating for anxiety disorder, selected the date of this letter as the effective date for the increased evaluation as it "was the earliest date it was factually ascertainable that an increase in disability had occurred."  

Given Board's finding that the June 2006 submission is "new and material" evidence pursuant to 38 C.F.R. § 3.156(b), the Veteran's claim for an earlier effective date for an increased evaluation of 70 percent is now more properly understood as a claim for a higher initial rating prior to May 22, 2006.  As such, the issue of the proper effective date for his service connection award is inextricably intertwined with the issue of the initial rating assigned because the former determines the appeal period in which to evaluate the Veteran's anxiety disorder.  Furthermore, the issue of the proper effective date for TDIU (and thereby eligibility for DEA) is inextricably intertwined with the issue of the Veteran's initial rating because entitlement to TDIU is an element of an initial-rating claim when raised in conjunction with the issue of the appropriate disability rating assigned.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  

In light of these circumstances, the appropriate action is to remand the issues on appeal so that the Agency of Original Jurisdiction (AOJ) may develop and adjudicate the issue of entitlement to an earlier effective date for the award of service connection for anxiety disorder based on clear and unmistakable error (CUE) in the April 2006 RO rating decision (claimed as failure to develop and adjudicate claims to reopen service connection for anxiety disorder in May 1994, July 1994, and April 1997).  See Harris, 1 Vet. App. at 183.  The Veteran should be notified of any decision regarding this issue in a separate rating action and notified that he must appeal this decision (i.e., that it is not part of his current appeal).  Following adjudication of the CUE claim, the AOJ should readjudicate the issues on appeal.  In readjudicating the Veteran's claim for an earlier effective date for an increased evaluation of 70 percent, the AOJ's decision should reflect the Board's finding regarding the submission of the May 2006 letter and the issue should be recharacterized as a claim for an initial rating of 70 percent for anxiety disorder prior to May 22, 2006.  

Additionally, the Board notes that the AOJ should, prior to any (re)adjudication, obtain any outstanding VA treatment records from the VA Medical Center (VAMC) in Salem, Virginia, for June 1, 1993, through May 22, 2006.  Regardless of the Veteran's outstanding CUE claim, VA law and regulations provide that the effective date for a claim for an increased rating, including a claim for a TDIU, may be the date on which an increase in disability occurred provided it is "factually ascertainable" within one year of the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011); see also Hurd v. West, 13 Vet. App. 449 (2000) (stating that a claim for a TDIU is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim).  Here, the Veteran has indicated treatment for his service-connected anxiety at the Salem VAMC for many years.  Therefore, with consideration of the fact that VA treatment records may constitute an informal claim upon which an increased rating may be awarded and such records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, it is necessary to ensure that all outstanding records are obtained prior to a final determination being made.  See 38 C.F.R. §§ 3.155, 3.157 (2010) (describing the circumstances in which VA treatment records will constitute informal claims); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and his representative that the VA has received his claim for earlier effective date for the award of service connection for anxiety disorder based on clear and unmistakable error (CUE) in the April 2006 RO rating decision (claimed as failure to develop and adjudicate claims to reopen service connection for anxiety disorder in May 1994, July 1994, and April 1997) and inform him that he may submit any additional evidence and/or argument in support of this claim.  Allow him a reasonable opportunity to respond.

2.  Obtain any outstanding VA treatment records, including any non-electronic records, from the VAMC in Salem, Virginia.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  If any VA records are unable to be located and/or obtained following reasonable efforts, the AOJ should notify the Veteran that such records are not available, explain the efforts made to obtain to the records, describe any further action VA will take regarding the claim, and inform him that it is ultimately his responsibility for providing the evidence.

4.  After affording the Veteran a reasonable period of time in which to respond to the letter regarding his CUE claim and after associating any outstanding treatment records with the claims file, adjudicate the issue of entitlement to an earlier effective date for the award of service connection for anxiety disorder based on clear and unmistakable error (CUE) in the April 2006 RO rating decision.  The AOJ should consider the theories of CUE raised in the June 2011 Appellant's Brief (i.e., failure to develop and adjudicate claims to reopen service connection for anxiety disorder in April 1994, July 1994, and April 1997) as well as any theories of CUE raised by the Veteran or his accredited representative.  A separate rating action should be issued by the AOJ, and the AOJ should notify the Veteran that this new rating action, if unfavorable, will not be before the undersigned unless it is appealed by the Veteran to the Board.

5.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing any additional necessary development, the AOJ should readjudicate the issues on appeal.  In readjudicating the Veteran's claim for an earlier effective date for an increased evaluation of 70 percent, any AOJ decision should reflect the Board's finding regarding the submission of the May 2006 letter and, as such, the issue should be recharacterized as a claim for an initial rating of 70 percent for anxiety disorder prior to May 22, 2006.  If any disposition remains unfavorable, the AOJ should furnish the Veteran and his representative, if any, a supplemental statement of the case and afford him a reasonable opportunity to respond. 

NOTE:  If the claim for an earlier effective date for the award of service connection for anxiety disorder is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to such denial, or the time period for doing so expires, whichever occurs first.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHANIE L. CAUCUTT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


